In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                      No. 17-24V
                                 (not to be published)

*****************************
TERESA VOORS as next friend of W.V., a minor, *          September 28, 2017
                                              *
                                              *          Joint Stipulation of Dismissal;
                Petitioner,                   *          Rule 21(a); No Judgment; Order
                                              *          Concluding Proceedings
          v.                                  *
                                              *
SECRETARY OF HEALTH AND                       *
HUMAN SERVICES,                               *
                                              *
                Respondent.                   *
                                              *
*****************************

                        ORDER CONCLUDING PROCEEDINGS

        On September 28, 2017, pursuant to Vaccine Rule 21(a)(1)(B), the parties filed a joint
stipulation stating that above-captioned case should be dismissed.

       Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

   IT IS SO ORDERED.

                                                          /s/ Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Special Master